HERSEY, Chief Judge.
We find that the record fails to support the existence of an agency relationship between Ralph Musi and his son, Pat Musi, and fails to support a ratification by Ralph Musi of the contract between Pat Musi and appellee. Accordingly, we reverse the final judgment insofar as it finds in favor of appellee on its action for foreclosure of a mechanic’s lien and on its action for breach of contract as to Ralph Musi. Since reversal on these counts renders appellee’s action for an equitable lien no longer moot, the trial court may now consider that cause of action.
We affirm the trial court’s denial of Ralph Musi’s counterclaim for slander of title and its finding in favor of appellee on its action for breach of contract as to Pat Musi.
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
DELL and WALDEN, JJ., concur.